—In a hybrid proceeding pursuant to CPLR article 78 to review a determination of Stanley Allan, Town Clerk of the Town of Brook-haven, dated September 23, 1999, which determined that the petitioners’ application to establish a ward system for the election of members of the Town Council of the Town of Brookhaven was invalid, and an action for a judgment declaring that Local Laws, 1999, No. 3 of the Town of Brookhaven is invalid, the appeal is from a judgment of the Supreme Court, Suffolk County (Berler, J.), dated June 20, 2000, which, inter alia, declared that Local Laws, 1999, No. 3 of the Town of Brookhaven is invalid.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly declared that Local Laws, 1999, No. 3 of the Town of Brookhaven (hereinafter the Local Law) is invalid, since it is inconsistent with Town Law § 81 (2) (b). Furthermore, it impermissibly provided additional requirements regarding the authorization of referenda relating to the establishment of ward districts in the Town of Brookhaven (see, Municipal Home Rule Law § 10 [1] [i], [ii]). Accordingly, because the Local Law restricts the authorization of permitted referenda, it is an improper use of the Town’s supersession powers (see, Municipal Home Rule Law § 10 [1] [ii] [d] [3]). O’Brien, J. P., Florio, Feuerstein and Smith, JJ., concur.